IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 37745

STATE OF IDAHO,                                  )     2011 Unpublished Opinion No. 401
                                                 )
       Plaintiff-Respondent,                     )     Filed: March 21, 2011
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JAMES EARL DAVISON, JR.,                         )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho,
       Valley County. Hon. Michael R. McLaughlin, District Judge.

       Order revoking probation and requiring execution of unified two and one-half-
       year sentence with one year determinate for possession of a controlled substance,
       affirmed.

       Molly J. Huskey, State Appellate Public Defender; Eric D. Fredericksen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       James Earl Davison, Jr. pled guilty to possession of a controlled substance. Idaho Code
§ 37-2732(c)(1).   The district court imposed a unified four year sentence with two years
determinate, suspended the sentence, and placed Davison on supervised probation for four years.
Subsequently, Davison admitted to violating several terms of the probation, and the district court
consequently revoked probation and sua sponte reduced the sentence and ordered execution of a
unified sentence of two and one-half years with one year determinate.           Davison appeals,
contending that the district court abused its discretion in failing to further reduce the
indeterminate portion of his sentence.



                                                1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of a sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of the probation. Id.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion in ordering execution of Davison’s reduced
sentence without further modification. Therefore, the order revoking probation and directing
execution of Davison’s previously suspended and modified sentence is affirmed.




                                                2